DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-6, 8, 11-18 and 25-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US Pub. 2012/0280832 A1)(hereinafter Jonsson) in view of Cella et al. (US Pub. 2018/0284735 A1)(hereinafter Cella).
Regarding claim 1, Jonsson discloses a method for collecting data during operation of a local sensor in a supply network for distributing a consumable, , (Jonsson, Fig. 1A and ¶0029; A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored; , ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output 89 may be provided by the utility meter 80 to the infrastructure of a house, business, or other consuming entity.) 
the method comprising: providing the sensor (Jonsson, ¶0033; the pulse reader 142 may be attached to the utility meter 80 by various other methods)
 with a measuring element, (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse )
with radio communication capability (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee.)
 and a memory; (Jonsson, ¶0038; memory devices 107) 
 providing elementary measuring units with the measuring element of the sensor, the elementary measuring units corresponding to at least one physical or physico-chemical variable or at least one physical or physico-chemical parameter and forming raw measurement data; (Jonsson, Abstract; A device that may be used to determine a usage per pulse. ¶0007; apparatus and systems for measuring utility usage may receive pulses from a utility meter that are emitted dependent on usage of a utility measured by the utility meter.  ¶0029; For example, some electrical meters emit one pulse for every Watt-hour (Wh) of energy used while others may emit one pulse for every 7.2 kilowatt-hour (kWh) of energy used.)
defining a measurement resolution of the sensor by defining via a correlation model conditions for generating time stamps in advance; (Jonsson, ¶0087; The usage per pulse may be calculated by taking the difference in )
generating time stamps of successive items of raw measurement data in the sensor on a basis of the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses.)
transmitting the time stamps, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee. ¶0095; The data sent over the network depends on the nature of the request and the capabilities of the smart meter being emulated. The data may simply be the current meter reading or an amount of utility used ) 
reconstructing the raw measurement data acquired by the measuring element based on the time stamps using the correlation model, (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
Jonsson does not specifically disclose and analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy.  Cella, in the same field of endeavor however discloses the limitation. (Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this embodiment the transmitter uses this missing feedback to trigger sending redundant information for a block.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Jonsson with the known technique of analyzing the reconstructed measurement data; and thereby performing the transmitting 
Regarding claim 3, Cella discloses which comprises transmitting the time stamps in compressed form.  Veillette, in the same field of endeavor, however, discloses  the limitation. (Cella, ¶1514; Another example transmission condition 12254 includes network parameters 12276, such as…compression parameters 12286 (e.g., compression algorithm and type, processing implications at each end of the message, lossy versus lossless compression, how much information must be passed prior to usable data being available, and the like).)
Regarding claim 4, Cella discloses which comprises compressing the time stamps, and compressing the raw measurement data in a loss-free manner. (Cella, ¶1514; Another example transmission condition 12254 includes network parameters 12276, such as…compression parameters 12286 (e.g., compression algorithm and type, processing implications at each end of the message, lossy versus lossless compression, how much information must be passed prior to usable data being available, and the like).)
Regarding claim 5, Jonsson discloses which comprises: defining a specific value, a specific change in value or a specific difference in value of the at least one physical or physico-chemical variable or of the at least one physical or physico-chemical parameter within the correlation model for the purpose of assigning a time stamp; when the measuring element detects the specific value, the specific change in value or the specific difference in value, actuating a time stamp and saving the time stamp in the Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
Regarding claim 6, Jonsson discloses which comprises modeling a meter reading that increases in steps or incrementally and/or a value table within the correlation model using time stamps. (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.
Regarding claim 8,  Jonsson discloses  which comprises transmitting a plurality of time stamps as one data packet along a primary communication path between the sensor and a data collector. (Jonsson, ¶0099; the information is a packet with a time stamp sent over a network. In some embodiments, the information may be a total amount of utility used or an incremental amount of utility used. In some embodiments, the information may be a fixed value representing a pulse.)
Regarding claim 11, Jonsson discloses wherein the raw measurement-data stream on the basis of a continuous time resolution is continuous and/or complete. (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
Regarding claim 12, Jonsson discloses which comprises, in a further course of the data processing, analyzing the raw measurement-data stream on a time- historical basis with no time gaps, aside from the measurement resolution of the sensor. (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of ; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
Regarding claim 13, Jonsson discloses wherein the elementary measurement units are a voltage or a current. (Jonsson, ¶0067; In some embodiments, a voltage sensor 331 measures the power node bus 327 voltage.)
Regarding claim 14, Jonsson discloses wherein the measured physical variable relates to a supply medium selected from the group consisting of water, electricity, fuel and gas, of a supply network. (Jonsson, ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output 89 may be provided by the utility meter 80 to the infrastructure of a house, business, or other consuming entity.)
Regarding claim 15, Jonsson discloses wherein the physical or physico-chemical parameter is an indicator of a volume, a quality and/or a composition of a fluid that is flowing through, or makes contact with, the sensor. (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.
Regarding claim 16, Jonsson discloses which comprises generating with the elementary measurement unit a time stamp as soon as the elementary measurement unit receives a pulse. (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)
Regarding claim 17, Jonsson discloses which comprises performing a new data transmission in the form of a message or telegram as soon as at least one of the two following conditions is met: (a) a specified time interval has elapsed; and (b) a specified amount of time stamps has been reached since a previous transmission. . (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶¶0097-0098; In some embodiments, the actions are performed as discrete actions for discrete periods of time, e.g. every 100 seconds. So if there are 1440 pulses received during the first period of time from a meter that sends a pulse for each Wh or electrical power consumed…In at least one embodiment, a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the )
Regarding claim 18, Jonsson discloses which comprises packaging the time stamps by formatting in data packets of a predetermined fixed size, wherein a new transmission is actuated whenever the accumulated data reaches the size of a data packet, or the specified time interval has elapsed. (Jonsson, ¶0099; the information is a packet with a time stamp sent over a network. In some embodiments, the information may be a total amount of utility used or an incremental amount of utility used;  ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶¶0097-0098; In some embodiments, the actions are performed as discrete actions for discrete periods of time, e.g. every 100 seconds. So if there are 1440 pulses received during the first period of time from a meter that sends a pulse for each Wh or electrical power consumed…In at least one embodiment, a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value information is sent out.
Regarding claim 25, Jonsson discloses, which comprises collecting data in connection with a consumption, a physical or physico-chemical parameter and/or an operating state, during operation of a plurality of local sensors for consumption meters as part of a supply network which includes a plurality of local sensors. (Jonsson, ¶0031, The system 100 may be used for measuring any type of utility including, but not limited to, electrical power, natural gas and water.)
Regarding claim 26, Jonsson discloses a sensor, (Jonsson, ¶0033; the pulse reader 142 may be attached to the utility meter 80 by various other methods)
configured for operation in accordance with the method according to claim 1: a method for collecting data during operation of a local sensor in a supply network for distributing a consumable, (Jonsson, Fig. 1A and ¶0029; A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored; , ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output 89 may be provided by the utility meter 80 to the infrastructure of a house, business, or other consuming entity.) 
Jonsson, ¶0033; the pulse reader 142 may be attached to the utility meter 80 by various other methods)
 with a measuring element, (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
with radio communication capability (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee.)
 and a memory; (Jonsson, ¶0038; memory devices 107) 
 providing elementary measuring units with the measuring element of the sensor, the elementary measuring units corresponding to at least one physical or physico-chemical variable or at least one physical or physico-chemical parameter and forming raw measurement data; (Jonsson, Abstract; A device that may be used to determine a usage per pulse. ¶0007; apparatus and systems for measuring utility usage may receive pulses from a utility meter that are emitted dependent on usage of a utility measured by the   ¶0029; For example, some electrical meters emit one pulse for every Watt-hour (Wh) of energy used while others may emit one pulse for every 7.2 kilowatt-hour (kWh) of energy used.)
defining a measurement resolution of the sensor by defining via a correlation model conditions for generating time stamps in advance; (Jonsson, ¶0087; The usage per pulse may be calculated by taking the difference in the first usage of the utility by the device and the second usage of the utility by the device, which will be a known quantity of the utility, and dividing that by the difference in the first number and second number of pulses. This gives a known quantity of the utility per pulse.)
generating time stamps of successive items of raw measurement data in the sensor on a basis of the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses.)
transmitting the time stamps, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 ¶0095; The data sent over the network depends on the nature of the request and the capabilities of the smart meter being emulated. The data may simply be the current meter reading or an amount of utility used for this day of last week or any other data that may be available from the meter emulator) 
reconstructing the raw measurement data acquired by the measuring element based on the time stamps using the correlation model, (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
Jonsson does not specifically disclose and analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy.  Cella, in the same field of endeavor however discloses the limitation. (Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this )  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Jonsson with the known technique of analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy, as taught by Cella in order to resend missing data. (Cella, ¶1906 )

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Cella in view of Beroset (US Pub. 2016/0329928 A1)(hereinafter Beroset)  in view of Applicant Admitted Prior Art (Instant Specification, Background Discussion)(hereinafter AAPA)
Regarding claim 2,  Jonsson does not specifically disclose a data collector, and therefore does not disclose which comprises: providing a primary communication path for communication between the local sensor and a data collector; Beroset in the same field of endeavor as Jonsson however discloses the limitation. (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Jonsson with the known technique 
 providing a tertiary communication path between the data collector and a head-end; Beroset does not specifically disclose a tertiary communication path is provided between the data collector and a head end; AAPA, however, discloses the limitation.(AAPA, ¶0006;  The consumption data are then transmitted on to a head-end system by the reading or receiving device via a tertiary communication path, for example based on LAN, GPRS, 3G, LTE.) Consequently, it would have been obvious before the effective filing date of the claimed subject matter for a person of ordinary skill in art to implement Beroset with the known technique of providing a tertiary communication path, as taught by AAPA, in order to provide consumption data to the head end for invoicing. (AAPA, ¶0006)
and collecting, saving and/or analyzing the time stamps transmitted from the sensor in the data collector and/or in the head-end. (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.)

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Cella in view of Bianchi et al. (US Pub. 2004/0113812 A1)(hereinafter Bianchi)
Regarding claim 7,  Jonsson does not specifically disclose providing a sign and therefore does not disclose which comprises providing the time stamps with a sign. Bianchi, in the same field of endeavor as Jonsson, however, discloses the limitation. (Bianchi, Fig. 2 and ¶0036; Specifically, the stream of signals corresponds to the rate and direction of the water flow through the meter.) Consequently, it would have been obvious before the effective filing date of the claimed subject matter for a person of ordinary skill in the art to implement Jonsson with the known technique of providing a sign, as taught by Bianchi, in order to allow for the detection and indication of back flow through a meter. (Bianchi, ¶0057)

Claims 9-10 and 27-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Cella in view of Beroset.
Regarding claim 9, Jonsson discloses which comprises generating a raw measurement-data stream using the correlation model on a basis of the time stamps (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred. ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
received at the data collector and/or at the head-end. (Beroset, ¶0023; transmission of data from a meter 114 to the data collection  ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.)
Regarding claim 10, Jonsson discloses wherein the raw measurement-data stream has a temporal resolution that is defined or determined by the sensor sampling rate or measuring element sampling rate, or a multiple thereof. (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
Regarding claim 27. A supply network for distributing a consumption medium, (Jonsson, Fig. 1A and ¶0029; A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored. ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output  ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee.)
 the supply network comprising: at least one local sensor (Jonsson, ¶0033; the pulse reader 142 may be attached to the utility meter 80 by various other methods)
for generating and/or transmitting raw measurement data, (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)
said local sensor being configured for operation within a method according to claim 1: a method for collecting data during operation of a local sensor in a supply network for distributing a consumable, , (Jonsson, Fig. 1A and ¶0029; A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored; , ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output 89 may be provided by the utility meter 80 to  
the method comprising: providing the sensor (Jonsson, ¶0033; the pulse reader 142 may be attached to the utility meter 80 by various other methods)
 with a measuring element, (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
with radio communication capability (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee.)
 and a memory; (Jonsson, ¶0038; memory devices 107) 
 providing elementary measuring units with the measuring element of the sensor, the elementary measuring units corresponding to at least one physical or physico-chemical variable or at least one physical or physico-chemical parameter and forming raw measurement data; (Jonsson, Abstract; A device that may be used to determine a usage per pulse. ¶0007; apparatus and systems for   ¶0029; For example, some electrical meters emit one pulse for every Watt-hour (Wh) of energy used while others may emit one pulse for every 7.2 kilowatt-hour (kWh) of energy used.)
defining a measurement resolution of the sensor by defining via a correlation model conditions for generating time stamps in advance; (Jonsson, ¶0087; The usage per pulse may be calculated by taking the difference in the first usage of the utility by the device and the second usage of the utility by the device, which will be a known quantity of the utility, and dividing that by the difference in the first number and second number of pulses. This gives a known quantity of the utility per pulse.)
generating time stamps of successive items of raw measurement data in the sensor on a basis of the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses.)
transmitting the time stamps, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee. ¶0095; The data sent over the network depends on the nature of the request and the capabilities of the smart meter being emulated. The data may simply be the current meter reading or an amount of utility used for this day of last week or any other data that may be available from the meter emulator) 
reconstructing the raw measurement data acquired by the measuring element based on the time stamps using the correlation model, (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
Jonsson does not specifically disclose and analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy.  Cella, in the same field of endeavor however discloses the Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this embodiment the transmitter uses this missing feedback to trigger sending redundant information for a block.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Jonsson with the known technique of analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy, as taught by Cella in order to resend missing data. (Cella, ¶1906 ) 
a data collector; a primary communication path between said sensor and said data collector; a head-end for analyzing the measurement data; and a tertiary communication path between said data collector and said head- end. Jonsson does not specifically disclose a data collector nor a head-end. Beroset in the same field of endeavor as Jonsson however discloses the limitation. (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Jonsson with the known technique of providing a data collector and a head-end, as taught by Beroset, in order to provide for data analysis and the preparation of bills. (Beroset
Regarding claim 28, Jonsson discloses wherein: said at least one local sensor is one of a plurality of local sensors; and the raw measurement data relate to a consumption of the consumption medium, a physical or physico-chemical parameter, and/or an operating state of a consumption meter. (Jonsson, ¶0031, The system 100 may be used for measuring any type of utility including, but not limited to, electrical power, natural gas and water.)

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Cella in view of Veillette (US Pub. 2009/0135836 A1)(hereinafter Veillette)
Regarding claim 19, Cella discloses which comprises establishing the redundancy in the transmission (Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this embodiment the transmitter uses this missing feedback to trigger sending redundant information for a block.)
While Cella disclose redundancy in data transmission, Cella does not specifically disclose by repeatedly sending the same data packet in a plurality of successive transmission processes. Veillette, in the same field of endeavor, however, discloses in a plurality of successive transmission operations. (Veillette, Fig. 16 and ¶0234; If a report transmission is not acknowledged (block 1620--No), the node does not increment the position of the last-transferred-pointer and re -transmits the same report at the appropriate re -transmission time at block 1610.) Consequently, it would have been Veillette, ¶0088)
Regarding claim 20, Veillette discloses, which comprises establishing the redundancy in the transmission by repeatedly sending the same time stamps. (Veillette, Fig. 16 and ¶0234; If a report transmission is not acknowledged (block 1620--No), the node does not increment the position of the last-transferred-pointer and re -transmits the same report at the appropriate re -transmission time at block 1610.)

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Cella in view of Veillette in view of Han et al (US Pub. 2020/0162205 A1)(hereinafter Han)
Regarding claim 21, neither Cella nor Veillette  specifically disclose which comprises defining a number of transmission repetitions by a redundancy factor. Han, in the same field of endeavor, discloses the limitation. (Han, Fig. 13 and ¶0198; In operation 1320, the processor may determine a retransmission count of the at least a part of the data, based on the identified communication state of the first band.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Cella with the known technique of Han, ¶0005)
Regarding claim 22, Han discloses which comprises dynamically defining the redundancy factor by a data collector and/or a head-end. (Han, Fig. 13 and ¶0198; In operation 1320,the processor may determine a retransmission count of the at least a part of the data, based on the identified communication state of the first band.)
Regarding claim 23, Han discloses which comprises dynamically defining the redundancy factor according to a quality of a radio link. (Han, Fig. 13 and ¶0198; In operation 1320,the processor may determine a retransmission count of the at least a part of the data, based on the identified communication state of the first band.)
Regarding claim 24, Han discloses which comprises adapting properties or parameters of the radio link according to a number of received repetitions as a result of the redundancy. (Han, Fig. 13 and ¶0020; In operation 1330, based on a reference transmission power level designated for each transmission count, the processor may determine the reference transmission power level corresponding to the determined retransmission count as a transmission power level in retransmission)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9, 11-20 and 26-28  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 19-23, 26-31, 34 and 36 of copending Application No. 16/715,063 in view of Cella.   Application 16/715,063 does not claim and thereby performing the transmitting step with a dynamically adaptable redundancy. Cella, in the same field of endeavor however discloses the limitation. (Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this embodiment the transmitter uses this missing feedback to trigger sending redundant information for a block.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the instant application with the known technique of analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy, as taught by Cella in order to resend missing data. (Cella, ¶1906 )
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,067 (US Pub. 2020/0191609 A1)
1
1
2
2
5
3
6
4
7
5
8
6
9
7
11
7 in view of 19
12
7 in view of 19
13
20
14
21
15
22
16
23
17
26
18
27
19
27 in view of 28 in view of 29
3
30
4
31
26
1 and 34
27
36
28
36
20
27 in view of 28 in view of 29


Claims 1-9, 11-20 and 26-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15-19, 22-27 and 30-31 of copending Application No. 16/715,067 in view of Cella.   Application 16/715,067 does not claim and thereby performing the transmitting step with a dynamically adaptable redundancy.  Cella, in the same field of endeavor however discloses the limitation. (Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this embodiment the transmitter uses this missing feedback to trigger sending redundant information for a block.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the instant application with the known technique of analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy, as taught by Cella in order to resend missing data. (Cella, ¶1906 )
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,063 (US Pub. 2020/0196032 A1)
1
1
2
2
5
3
6
4
7
5
8
6
9
7
11
7 in view of 15
12
7 in view of 15
13
16
14
17
15
18
16
19
17
22
18
23
19
23 in view of 24 in view of 25
3
26
4
27
26
1 and 30
27
31
28
31
20
23 in view of 24 in view of 25



Claims 1-9, 11-14, 16-20 and 26-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17-21 and 25-28 of copending Application No. 16/715,060 in view of Cella.   Application 16/715,060 does not claim and thereby performing the transmitting step with a dynamically adaptable redundancy.  Veillette, however, discloses the limitation. Cella, in the same field of endeavor however discloses the limitation. (Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this embodiment the transmitter uses this missing feedback to trigger sending redundant information for a block.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the instant application with the known technique of analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy, as taught by Cella in order to resend missing data. (Cella, ¶1906 )
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,060 (US Pub. 2020/0196031 A1)
1
1
2
2
5
3
6
4
7
5
8
6
9
7
11
7 in view of 17
12
7 in view of 17
13
18
14
19
17
20
16
21
17
24
18
25
19
25 in view of 26 in view of 27
3
8
4
8
26
1 and 28
27
30
28
30
20
25 in view of 26 in view of 27


Claims 1, 5-16, 26-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-13 and 19-20 of copending Application No. 16/715,058 in view of Cella.   Application 16/715,058 does not claim and thereby performing the transmitting step with a dynamically adaptable redundancy.  Cella, in the same field of endeavor however discloses the limitation. (Cella, ¶1906; The feedback )  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the instant application with the known technique of analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy, as taught by Cella in order to resend missing data. (Cella, ¶1906 )
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,058 (US Pub. 2020/0191608 A1)
1
1
5
4
6
5
7
6
8
7
9
8
11
9
12
9
13
10
14
11
15
12
16
13
26
1 and 19
27
20
28
20




Claims 1-9, 11-20, 25-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 10-20, 22-24, 27 and 29-30 of copending Application No. 16/715,054 in view of Cella.   Application 16/715,054 does not claim and thereby performing the transmitting step with a dynamically adaptable redundancy.  Cella, in the same field of endeavor however discloses the limitation. (Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this embodiment the transmitter uses this missing feedback to trigger sending redundant information for a block.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the instant application with the known technique of analyzing the reconstructed measurement data; and thereby performing the transmitting step with a dynamically adaptable redundancy, as taught by Cella in order to resend missing data. (Cella, ¶1906 )
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,054 (US Pub. 2020/0191607 A1)
1
1
2
8
3
23
4
24
5
5
6
10
7
11
8
12
9
13
11
14
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19
22
26
1 and 27
28
29 and 30
25
1
27
29 and 30
20
22




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687